Citation Nr: 1442861	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for cervical musculotendinous strain. 

2.  Entitlement to a higher rating for residuals of fractures of the mandible rated noncompensable before April 12, 2013, and 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to November 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a decision in April 2011, the Board denied the claim for a higher initial rating for cervical musculotendinous strain and remanded the claim for a compensable rating for residuals of fractures of the mandible.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but only with respect to the claim for a higher rating for the cervical strain.  In an Order in January 2012, the Court granted a Joint Motion for Remand (JMR) of the parties, the VA Secretary and the Veteran, and vacated the Board's decision for compliance with the instructions in the Joint Motion.  

In August 2012, the Board remanded the claim with instructions that the Veteran be afforded a new VA examination.  

In a decision in March 2013, the Board denied the claim for a higher initial rating for cervical musculotendinous strain and remanded the claim for a compensable rating for residuals of fractures of the mandible.  The Veteran appealed the Board's decision to the Court, but only with respect to the claim for a higher rating for the cervical strain.  In an Order in December 2013, the Court granted the parties' JMR and vacated the Board's decision for compliance with the instructions in the Joint Motion.  




While on appeal in rating decision in August 2013, the RO increased the rating for the residuals of fractures of the mandible to 10 percent, effective April 12, 2013. 

The additional development, for which the Board remanded the case in March 2013, has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Cervical musculotendinous strain is manifested by favorable ankylosis of the spine, not unfavorable ankylosis, and incapacitating episodes having a total duration of at least four weeks during the past 12 months is not shown.  

2.  Objective neurologic abnormality of the right upper extremity associated with the service-connected cervical musculotendinous strain has not been shown.

3.  Residuals of fractures of the mandible are manifested by malunion of the mandible that more nearly approximates severe displacement.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for cervical musculotendinous strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  From the date of claim and currently, the criteria for a rating of 20 percent for residuals of fractures of the mandible have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in February 2006, in March 2006, and June 2006.  






Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the service records as well as VA and private medical records.  

The Veteran was afforded VA examinations in May 2006, October 2006, April 2008, September 2012, April 2013, and September 2013.  As the examination reports contain the medical history and findings, pertaining to the rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).






The Cervical Spine Disability 

Rating Factors

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional loss may also be due to weakness or atrophy. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07. 

Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Criteria 

Cervical musculotendinous strain is rated 30 percent under Diagnostic Code 5237.  The rating was effective December 27, 2005, the date the Veteran his claim for service connection.  




Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under the General Rating Formula, the criteria for a rating of 30 percent, are forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  The criterion for the next higher rating, 40 percent, is unfavorable ankylosis of the cervical spine.  Also any objective neurological abnormality may be separately rated under the appropriate diagnostic code.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

Ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  
 
In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.


In addition, under Diagnostic Code 5243, the disability may be rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Evidence

On VA examination in May 2006, the Veteran complained that certain motions caused muscle spasms at the base of the neck.  The Veteran stated the spasms were intermittent with periods of remissions, occurred every month or two, and lasted 4 to 7 days, resulting in difficulty with most anything, specifically, driving.  

The Veteran did not describe numbness, paresthesia, visual dysfunction, falls, or dizziness.  He did describe moderate loss of motion, stiffness and weakness, and pain.  There was no limitation in walking.

On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures.  There was no ankylosis.  The examiner did not elicit any spasms, guarding, pain with motion, tenderness, or weakness.  The Veteran had flexion from 0 to 50 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 32 degrees, right lateral flexion from 0 to 35 degrees and left lateral rotation from 0 to 75 degrees, and right lateral rotation from 0 to 70 degrees.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  




The neurological examination was normal.  X-rays showed normal curvature and alignment of the spine without evidence of fracture or spondylosis.  The diagnosis was chronic cervical musculotendinous strain.  The pain resulted in the disability having a significant effect on occupational activities.  The disability had no effect on chores, shopping, sports, feeding, and activities of daily living.  It had a mild effect on exercise, recreation, travelling, and dressing.

On VA neurology examination in May 2006, the examination was negative, except for tension headaches.

In July 2006 in the Notice of Disagreement, the Veteran stated that he developed pain and missed work because of the VA examination.

In September 2006, a private CT scan showed multilevel disc bulges, but no nerve root impingement.  The Veteran's private primary care physician, Dr. Irwin, reported that the CT scan results indicated the need for referral to a specialist for either pain management or neurosurgery.  In a statement in October 2006, Dr. Irwin noted that the Veteran's neck pain interfered with sleep, work, and recreational activities.  The Veteran stated that he was able to exercise by running and lifting weights three to five times per week. 

The Veteran denied vision, gastrointestinal, or respiratory problems.  He complained of numbness in his fingers and toes.  On physical examination, the Veteran had a normal gait.  Cervical motion was to 2 degrees of flexion, 3 degrees of extension, 6 degrees of rotation, left, 8 degrees rotation, right, 3 degrees of left lateral flexion, and 5 degrees right lateral flexion.  The diagnosis was cervicalgia.

In October 2006, records of a private chiropractor, including thermography, showed an area of inflammation at C-1.  EMG testing was abnormal as it showed decreased muscle activity.  




On VA examination in October 2006, the Veteran stated that his symptoms were about the same, but with stiffness that was becoming progressively worse.  He also complained of fatigue, decreased motion, stiffness, weakness, spasms, and neck pain on a daily basis.  He had flare-ups of pain with certain movements, during which he could not work, sleep, or exercise.  The Veteran estimated he could walk one to three miles.  He did not experience numbness, paresthesia, visual dysfunction, falls, or dizziness.  

On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures in the cervical area.  The Veteran did have ankylosis of the entire cervical spine, but the position of the cervical spine was neutral.  The examiner did not notice any atrophy, but did elicit spasms, guarding, pain with motion, and weakness.  There was no tenderness.  The Veteran had flexion from 0 to 5 degrees, extension from 0 to 14 degrees, left lateral flexion from 0 to 5 degrees, right lateral flexion from 0 to 10 degrees and left lateral rotation from 0 to 35 degrees, and right lateral rotation from 0 to 35 degrees.  In all instances, there was pain at the ending degree.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  The neurological examination was normal.

The Veteran stated that he was employed full-time, but had missed approximately 3 weeks of work in prior year due to neck pain.  The examiner described the increased absenteeism on the Veteran's usual occupational activities as significant.  The disability had a moderate effect on chores, shopping, feeding, exercise, recreation, travelling, dressing, and activities of daily living.  

In April 2008, the Veteran was afforded a VA examination.  The Veteran stated that on some days his neck was worse since his last examination and other days his neck had not changed.  He described intermittent numbness in the forearms on waking.  Otherwise, he did not experience numbness, paresthesia, visual dysfunction, falls, or dizziness.  He also stated he was in pain for several days after a VA examination and complained of unrelenting pain throughout the examination.  


The pain was moderate, constant, throbbing, occurring 1 to 6 days a week.  He stated that he experienced weekly flare-ups that lasted up to eight hours.  When flare-ups occurred, he could not sit or look sideways and he had difficulty chewing.   He also experienced fatigue, decreased motion, stiffness, weakness, and spasms.  He stated that he saw a chiropractor 6 to 10 times a year.  

On physical examination, the Veteran had normal posture, head position, and gait.  He had no asymmetry, atrophy, or abnormal spine curvatures in the cervical area.  The examiner determined that the Veteran did have ankylosis of the entire cervical spine, but the position of the cervical spine was neutral.  There were no indications of unfavorable ankylosis.  The examiner did not elicit spasms, tenderness, or notice atrophy, but did elicit signs of bilateral guarding, pain with motion, and weakness.  The Veteran had flexion from 0 to 5 degrees, extension from 0 to 12 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 10 degrees and left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  In all instances, there was pain at the ending degree.  Repetition did not result in any additional limitations due to pain, fatigue, weakness, or lack of endurance.  The neurological examination was normal except for hypoactive reflexes.

The Veteran stated that he missed about 13 weeks of work in the prior year due to neck pain, which he estimated as 25 percent of his work time in the last 12 months.  The examiner described the increased absenteeism effect on the Veteran's usual occupational activities as significant.  The disability had a mild effect on activities of daily living and a moderate effect on chores, exercise, recreation, driving, and travelling.  It had a severe effect on shopping and prevented participation in sports.  

In July 2008, the Veteran had an acute episode of pain that resulted in emergency treatment at VA with follow-up by his private primary care physician.  The VA records describe the pain occurring in his mid-back area and the private primary care physician stated the pain originated in the thoracolumbar spine area.  



The Veteran submitted statements indicating that he was unable to work for about six weeks to two months in 2008 following his emergency room visit.  He also submitted receipts from a physical therapist; a copy of a work restriction form stating he was in physical therapy; and a pay stub showing use of sick leave.

On VA examination in September 2012, the Veteran reported occasional use of a cane for ambulation, and regular use of a hard, big pillow for pain relief.  He reported flare-ups of pain that were caused by work, walking, and standing.  When the flare-ups occur, he is unable to sleep.

On physical examination, the Veteran had muscle spasms and guarding that was severe enough to result in abnormal spinal contour.  The Veteran had flexion from 0 to 35 degrees, extension from 0 to 5 degrees, left lateral flexion from 0 to 0 degrees, right lateral flexion from 0 to 5 degrees and left lateral rotation from 0 to 15 degrees, and right lateral rotation from 0 to 20 degrees.  In all instances, pain began at 0 degrees.  Upon repetition, flexion was to 40 degrees, extension was to 5 degrees, left lateral flexion was limited to 0 degrees, right lateral flexion was limited to 0 degrees, left lateral rotation was to 20 degrees, and right lateral rotation was limited to 20 degrees.  Muscle strength in the upper extremities was normal.  There was no atrophy and the deep tendon reflexes were normal.  The sensory evaluation was normal.  The symptoms did include pain, paresthesia, and numbness in the left upper extremity, but not in the right upper extremity.  And there were no other signs or symptoms of radiculopathy or other neurological abnormality of the right upper extremity.  

The examiner indicated that the additional functional loss and limitation of motion was due to painful movement and less movement than normal.  The Veteran was also noted to have intervertebral disc syndrome but he had not had any incapacitating episodes over the past 12 months.





The Veteran reported that he had missed almost 12 weeks of work in prior year due to neck and lower back pain.  The examiner indicated that the Veteran's cervical spine disorder impacted his ability to work.  

The diagnosis was chronic cervical musculotendinous strain and multilevel disk bulge or protrusion (progression of neck condition).

Analysis

The evidence clearly demonstrates the Veteran has favorable ankylosis of the cervical spine.  Under the General Rating Formula, the criterion for the next higher rating, 40 percent, is unfavorable ankylosis of the cervical spine. 

The Veteran argues his disability picture more nearly approximates the criteria for a 40 percent rating, that is, unfavorable ankylosis.  However, there is no medical evidence of unfavorable ankylosis of the entire cervical spine.  On VA examination in April 2008, the Veteran had ankylosis, but it was favorable.  On VA examination in October 2006, the cervical spine ankylosis was in a neutral position.  Pursuant to 38 C.F.R. § 4.71a, General Rating Formula, Note (5), fixation of a spinal segment in neutral position always represents favorable ankylosis.  In September 2012, the VA examiner specifically described the Veteran's cervical spine ankylosis as favorable.  There is no other competent evidence of unfavorable ankylosis of the cervical spine at any time during the course of the appeal.

Further, there is no evidence that any of the following are present: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  




Although Veteran complains of some difficulty opening his mouth or feeding himself, there is no evidence this has resulted from the cervical strain disability as opposed to being a residual of the multiple fractures to the mandible.  

Diagnostic Code 5237 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  And even if pain is considered, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation that more nearly approximates or equates to unfavorable ankylosis of the cervical spine under Diagnostic Code.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the absence of evidence of unfavorable ankylosis of the cervical spine, on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.  

The criteria for the next higher rating of 40 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, have not been met.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

The Board has considered the Veteran's testimony that he missed several weeks of work due to neck pain.  His statements in that regard are considered credible.  However, the evidence does not establish that he has experienced at least 4 weeks of incapacitating episodes as defined by VA regulations, wherein he has required bed rest prescribed by a physician.  Although the Veteran has shown that he was prescribed physical therapy for his neck from July to September 2008, there is no indication that bed rest was also prescribed as treatment.  The purported work release form dated in December 2008 does not reflect that the Veteran was on physician-prescribed bed rest; rather, it merely notes that he was undergoing physical therapy.  


Finally, despite the evidence reflecting the Veteran's use of his sick leave, the employment record does not contain any indication that the absences were due to incapacitating episodes from intervertebral disc syndrome caused by his service-connected cervical spine disability.

As for separately ratings of any associated objective neurologic abnormality, the evidence shows that the Veteran has nerve damage to the left upper extremity only.  

While on appeal in a rating decision in February 2014, the RO granted separate, compensable ratings for neuropathy of the radial nerve of the left upper extremity and radiculopathy of the upper radicular, middle radicular, lower radicular, median, ulnar, and musculocutaneous nerves of the left upper extremity.  As the Veteran has not disagreed with the initial ratings, the matter of higher ratings for neurologic impairment of the left upper extremity is not before the Board.  The Veteran does have the remainder of the one-year period from the date of the notice of the February 2014 rating decision to file a notice of disagreement, if he so chooses. 

As for the right upper extremity, during the appeal period, muscle strength was normal.  There was no atrophy and the deep tendon reflexes were normal.  The sensory evaluation was normal.  And there were no other signs or symptoms of radiculopathy or other neurological abnormality of the right upper extremity.  Therefore a separate rating for any neurologic abnormality of the right upper extremity is not warranted.

The Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 40 percent, and the lower rating must be assigned.  38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply.  





Residuals of Fractures of the Mandible

The residuals of fractures of the mandible are rated noncompensable before April 12, 2013, and 10 percent thereafter, under Diagnostic Code 9904.  

Under Diagnostic Code 9904, the criterion for a 10 percent rating is moderate displacement of the mandible.  The criterion of the next higher rating, 20 percent rating the maximum rating under Diagnostic Code 9904, is severe displacement of the mandible.  The Note to Diagnostic Code 9904 directs that the rating is dependent upon degree of motion and relative loss of masticatory function.   

Evidence 

In May 2006 on VA examination, it was noted that the Veteran sustained four separate fractures of the mandible after a fall in service.  On the clinical evaluation, there was no functional impairment due to loss of motion or loss of masticatory function.  There was no loss of inter-incisal range of motion or lateral excursion.  There was a right lateral side shift of 5 mm for less than for maximal tooth contact.  The VA examiner found that the Veteran was not experiencing any difficulty from the trauma he sustained in service, except for a severe and pronounced right lateral side shift.

In September 2007, private medical records show an inter-incisal range of motion of 12 mm on the right and 36 mm on the left.  In February 2008, an inter-incisal range of motion of 29 mm on the right and 46 mm on the left.  In October 2007, Dr. Schulz stated that an examination showed inadequate and unstable occlusal of the teeth due the fractures of the mandible. Dr. Schulz stated that the malocclusion resulted in severe muscle problems and he recommended orthodontic treatment for a more stable mandibular positioning.  





In May 2008 on VA examination, the Veteran stated that he was hesitant to open his mouth to the fullest extent because it caused headaches.  The VA examiner noted that there was no loss of inter-incisal range of motion or lateral excursion and that the Veteran did not exhibit any functional impairment due to loss of motion.  The inter-incisal movements were 21 mm, 20.5 mm, and 18 mm.  There was a 4 to 5 mm right deviation or shift of the mandible, which was less than ideal positioning for the upper and lower teeth. 

In May 2011 on VA examination, the VA examiner stated that the right lateral shift of 4 to 5 mm was less than ideal for mandibular positioning of the upper and lower teeth, which resulted in malocclusion.

In April 2013, on VA examination, the right lateral shift was 10 mm and the left lateral shift of 6 mm.  On VA examination in September 2013, lateral excursion was between 0 and 4 mm and inter-incisal range of motion was between 21 and 30 mm.  The ranges of motion did not change with repetitive movements.  The VA examiner stated that the Veteran's work was affected in that increased pain required the use of narcotics, which limited his ability to work.  In November 2013, the inter-incisal range of motion on three repetitions was 39 mm, 37 mm, and 35 mm.  In an addendum in December 2013, the VA examiner stated that the malunion of the mandible was equivalent to a moderate displacement.

Analysis

Throughout the period of the appeal, the evidence consistently shows that the Veteran has had an inadequate and unstable occlusal of the teeth due the fractures of the mandible.  The malocclusion due to a shift from 4 to 10 mm of the mandible resulted in a less than ideal positioning of the upper and lower teeth.  In May 2006 the VA examiner described the shift as severe and pronounced.  In October 2007, Dr. Schulz indicated that the malocclusion resulted in severe muscle problems.  




Although the VA examiner in September 2013 stated the malunion of the mandible was equivalent to a moderate displacement, the Veteran's disability picture more nearly approximates severe malunion of the mandible under Diagnostic Code 9904.  For this reason, a 20 percent rating is warranted.  The 20 percent rating is the maximum rating under Diagnostic Code 9904. 
 
Throughout the appeal, there is evidence of limited lateral excursive and inter-incisal movement, but separate ratings under Diagnostic Code 9905 would violate the rule of against pyramiding as both of Diagnostic Codes 9904 and 9905 are based on limitation of motion.  38 C.F.R. § 4.14.  Also there is no rating higher than 10 percent for limited lateral excursion under Diagnostic Code 9905. 

The Board however has considered whether a rating higher than 20 percent is warranted under Diagnostic Code 9905, such that use of the Diagnostic Code would be more appropriate.  Butts v. Brown, 5 Vet. App. 532 (1993).  

As for a rating higher than 20 percent for limitation of inter-incisal range under Diagnostic Code 9905, the criterion for a 30 percent rating is inter-incisal limited from 11 to 20 mm under Diagnostic Code 9905.  During the course of the appeal, there have been 12 measurements of inter-incisal movement, which ranged from 12 mm to 46 mm.  All but three of the measurements were 21 mm or more.  As for the three measurements 20 mm or less, the findings are viewed in light of the whole recorded history, reconciling the various reports into a consistent picture, so that the rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.

In this case, the predominant disability picture is inter-incisal movement limited between 21 and 46 mm, which does not more nearly approximate or equate to inter-incisal movements limited from 11 to 20 mm, and a higher rating of 30 percent under Diagnostic Code 9905 is not warranted. 





Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected cervical spine disability is primarily manifested by pain, limitation of motion, and favorable ankylosis.  The Veteran's service-connected residuals of fractures of the mandible is primarily manifested by malocclusion due displacement of the mandible.  Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the rating criteria encompass the manifestations of the cervical spine disability and the residuals of the fracture.   In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The assigned schedule ratings, therefore, are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).




A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not expressly raise, and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An initial rating higher than 30 percent for cervical musculotendinous strain is denied.

From the date of claim and currently, a 20 percent rating for residuals of fractures of the mandible is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


